Citation Nr: 9913927	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  96-46 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to special monthly pension based upon the need 
for regular aid and attendance, or at the housebound rate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 


INTRODUCTION

The veteran who had active military service from August 1969 
to January 1970.

This matter arises from an April 1996 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the veteran's claim of 
entitlement to special monthly pension based upon the need 
for regular aid and attendance, or at the housebound rate.

In October 1996, the RO received a request for a hearing 
before a hearing officer at the RO.  In January 1997, the RO 
sent the veteran notice that a hearing was scheduled on 
February 10, 1997.  Subsequently, the veteran failed to 
appear for his scheduled hearing, and the claims folder does 
not indicate that the veteran filed a motion for a new 
hearing.  Accordingly, the Board will proceed without further 
delay.

The Board notes that in his substantive appeal, the veteran 
asserted that he is entitled to service connection for liver 
damage secondary to medication used for control of pain 
related to his service-connected disabilities.  This claim 
has not previously been adjudicated by the agency of original 
jurisdiction, and is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The veteran's principal disabilities include degenerative 
disc disease, lumbosacral spine, evaluated as 60 percent 
disabling; arteriosclerotic heart disease with hypertension, 
evaluated as 30 percent disabling; an adjustment disorder 
with borderline intellectual functioning, also associated 
with memory problems, evaluated as 30 percent disabling; 
bilateral hearing loss, evaluated as 10 percent disabling; 
and residuals, right second finger injury with sensory 
deficit of the distal tuft, and multiple lipomas, each 
evaluated as 0 percent disabling.

2.  The veteran has a combined disability rating of 80 
percent and was awarded VA nonservice-connected disability 
pension benefits by action of the RO in January 1996.

3.  The veteran suffers from various disabilities which 
render him so nearly helpless as to need the regular aid and 
attendance of another person.


CONCLUSION OF LAW

The criteria for the award of an increased special monthly 
pension, based on the need for aid and attendance have been 
met.  38 U.S.C.A. §§ 1502, 1521, 5107 (West 1991); 38 C.F.R. 
§§ 3.351, 3.352 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminarily, the Board finds that the veteran's claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  That is, the Board 
finds that the veteran has presented a claim which is not 
implausible when his contentions and the evidence of record 
are viewed in the light most favorable to his claim.  The 
Board is also satisfied that all relevant facts have been 
properly and sufficiently developed and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist him mandated by 38 U.S.C.A. § 5107(a).

Where an otherwise eligible veteran is in need of regular aid 
and attendance, an increased rate of pension is payable.  38 
U.S.C.A. § 1521(d); 38 C.F.R. § 3.351(a) (West 1991).  For 
pension purposes, a person shall be considered to be in need 
of regular aid and attendance if such person is (1) a patient 
in a nursing home on account of mental or physical incapacity 
or, (2) helpless or blind, or so nearly so helpless or blind 
as to need the regular aid and attendance of another person.  
38 U.S.C.A. § 1502(b).

A veteran will be considered in need of regular aid and 
attendance if he or she: 
(1) is blind or so nearly blind as to have corrected visual 
acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or (2) 
is a patient in a nursing home because of mental or physical 
incapacity; or (3) establishes a factual need for aid and 
attendance under the criteria set forth in          38 C.F.R. 
§ 3.352(a).  38 C.F.R. § 3.351(c).

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: Inability of the claimant to 
dress and undress himself or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliance; inability of the claimant 
to feed himself through loss of coordination of the upper 
extremities or through extreme weakness; inability to tend to 
the wants of nature; or incapacity, physical or mental, which 
requires care and assistance on a regular basis to protect 
the claimant from the hazards or dangers incident to his 
daily environment. "Bedridden" will be a proper basis for 
the determination and is defined as that condition which, 
through its essential character, actually requires that the 
claimant remain in bed.  It is not required that all of the 
disabling conditions enumerated above be found to exist 
before a favorable rating may be made.  The particular 
personal functions which the claimant is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. § 
3.352(a).

In addition, determinations that the veteran is so helpless 
as to be in need of regular aid and attendance will not be 
based solely upon an opinion that the claimant's condition is 
such as would require him to be in bed.  They must be based 
on the actual requirement of personal assistance from others.  
See Turco v. Brown, 9 Vet. App. 222, 224 (1996).

The record in the instant case reveals that VA disability 
pension benefits were awarded the veteran in January 1996, 
based on nonservice-connected disabilities of degenerative 
disc disease, lumbosacral spine, evaluated as 20 percent 
disabling (subsequently evaluated as 60 percent disabling); 
hypertension, evaluated as 10 percent disabling (now 
characterized as arteriosclerotic heart disease and evaluated 
as 30 percent disabling); an adjustment disorder with 
borderline intellectual functioning, evaluated as 30 percent 
disabling; multiple lipomas, evaluated as 0 percent 
disabling.  The veteran was subsequently granted service 
connection for residuals, right second finger injury with 
sensory deficit of the distal tuft, evaluated as 0 percent 
disabling, and has been found to have nonservice-connected 
bilateral hearing loss, evaluated as 10 percent disabling; 
and multiple lipomas, evaluated as 0 percent disabling.

The critical question to be determined in this case is 
whether the veteran's disabilities have resulted in the need 
for regular aid and attendance of another person because of 
resultant helplessness due to mental and/or physical 
impairment.  Based on its review of the record, the Board 
finds that it has.

In this case, the medical records include an undated report 
from Olayinka O. Aina, M.D., an October 1995 report from the 
Social Security Administration (SSA), an October 1995 letter 
from Dr. Thomas H. Johnston, VA examination reports, dated in 
February 1996, November 1996 and December 1997, a fee-basis 
examination report from Park Medical Center (Park), dated in 
August 1997, a report from the Grant Medical Center (Grant), 
dated in October 1997, and VA hospital reports, dated in 
January and February of 1998.  A review of these reports 
shows that the veteran has made numerous statements which 
appear in oral histories to the effect that he has the need 
for regular aid and attendance of another person, including 
allegations that he is wheelchair-bound, and that he cannot 
cook for himself or dress himself.  

Relevant findings include notations to the effect that the 
veteran's wife must help dress the veteran and bathe him due 
to back pain in the report of Dr. Aina.  The SSA report 
indicates that the veteran was determined to be totally 
disabled as of August 1993.  The SSA's findings noted that 
the veteran had moderate restrictions of activities of daily 
living.  An October 1995 letter from Dr. Thomas H. Johnston 
indicates that the veteran suffers from herniated discs and 
lower limb radiculitis, and states that the veteran is 
permanently disabled for all types of work.  The February 
1996 VA examination report contains diagnoses that include 
chronic lumbosacral pain syndrome with left L5-S1 sensory 
radiculopathy.  

Other relevant evidence includes a VA spine examination 
report, dated in November 1996, which contains a diagnosis of 
degenerative disc disease of the lumbar spine.  A VA heart 
examination report, also dated in November 1996, contains 
diagnoses that included chronic lower back pain due to 
degenerative disc disease, atherosclerotic heart disease, and 
hypertension. 

The Park examination report shows that the veteran was 
examined for evaluation of his aid and attendance/housebound 
status.  The veteran asserted that he could not put his 
pants, socks, shoes and underwear on, but that he could put 
his shirt on and button the buttons.  He stated that he could 
feed himself but not cook, and that he required assistance 
getting out of chairs and beds.  He was able to go to the 
bathroom for elimination and did not require a bedside 
commode.  The examiner stated that he could not support or 
refute the veteran's wheelchair-bound status. 

VA outpatient reports, dated between 1995 and 1998, show 
periodic treatment for conditions that included ischemic 
heart disease and hypertension.

Reports of VA examinations for housebound status or permanent 
need for aid and attendance, dated in March, August and 
September of 1996, respectively, all indicate that the 
examiner determined that the veteran requires the daily 
personal health care services of a skilled provider without 
which the veteran would require hospital, nursing home or 
other institutional care.  In March 1996, the diagnoses were 
chronic low back pain with degenerative joint disease.  Heart 
complications were noted.  In August 1996, the diagnoses were 
degenerative disc disease at L4-5, hypertension and 
arteriosclerotic heart disease with angina.  The examiner 
noted that the veteran needed daily assistance from his wife 
to help with daily activity.  In September 1996, the 
diagnoses were severe degenerative disc disease, lumbosacral, 
and arteriosclerosis resulting in heart degeneration.  The 
examiner noted that the veteran required 24 hour supervision.

VA hospital reports, dated in January and February of 1998, 
show that the veteran was admitted for treatment of heart 
symptoms, and that the diagnoses included atherosclerotic 
heart disease, essential hypertension, degenerative joint 
disease with chronic backpain, and chronic dizziness.

The Board finds that the evidence is sufficient to establish 
that the veteran requires the regular aid and attendance of 
another person.  In particular, three different VA examiners 
have all indicated that the veteran requires the daily 
personal health care services of a skilled provider without 
which the veteran would require hospital, nursing home or 
other institutional care.  These conclusions are supported to 
some extent by the existence of longstanding treatment of the 
veteran's heart disorder, and degenerative joint and disc 
disease of the lumbosacral spine.  Resolving all reasonable 
doubt in the veteran's favor, the Board finds that he is so 
nearly helpless as to require the regular aid and attendance 
of another person.  In other words, the criteria for 
entitlement to special monthly pension on account of the need 
for the regular aid and attendance of another person have 
been met.  38 U.S.C.A. §§ 1502, 1521; 38 C.F.R. §§ 3.351, 
3.352.

In closing, the Board notes that the grant of special monthly 
pension based on aid and attendance effectively renders moot 
the issue of entitlement to special monthly pension on the 
basis of being housebound since special monthly pension based 
on aid and attendance is the higher benefit and payable at a 
higher rate.










ORDER

Special monthly pension by reason of the need for aid and 
attendance of another person is granted.  This extent, the 
appeal is granted.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

